t c memo united_states tax_court elliot g steinberg petitioner v commissioner of internal revenue respondent docket no filed date walter f spath iii for petitioner john j comeau for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge d irvin couvillion pursuant to rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below all rule references are to the tax_court rules_of_practice and procedure opinion of the special_trial_judge couvillion special_trial_judge the matter before the court is an order to petitioner to show cause why a decision should not be entered in this case in accordance with an agreement of the parties with respect to the deficiencies in tax the additions to tax and the increased interest under sec_6621 in a notice_of_deficiency respondent determined the following deficiencies and additions to tax with respect to petitioner's and tax years addition_to_tax year deficiency sec_6653 dollar_figure dollar_figure dollar_figure big_number ‘for the addition_to_tax is under sec_6653 for the amount shown plus under sec_6653 of the underpayment attributable to negligence or intentional disregard of rules or regulations in addition respondent determined that the underpayments for each year were substantial underpayments attributable to tax- motivated transactions and accordingly such underpayments were subject_to the increased rate of interest under sec_6621 c unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue a petition was filed timely challenging all of respondent's determinations no overpayments of tax were alleged in the pleadings the case has never proceeded to trial two stipulations of settled issues have been filed by the parties one of the stipulations includes an agreement by the parties to be bound by the outcome of a then pending case the decision in that case has since become final the other stipulation resolves all of the other issues in the present case petitioner was a resident of california when the petition was filed the parties agree that in accordance with the stipulations of settled issues the deficiencies in tax are dollar_figure and dollar_figure respectively for and there is no addition_to_tax due from petitioner for under sec_6653 there is no addition_to_tax due from petitioner for under sec_6653 and and for the years and dollar_figure and dollar_figure respectively are substantial underpayments attributable to tax-motivated transactions and thus subject_to increased interest under sec_6621 the parties do not now guestion these amounts at issue is whether this court has jurisdiction to apply to petitioner's tax_year the portion of an overpayment by petitioner for his tax_year that respondent applied to an unpaid assessed tax_liability for petitioner's tax_year on date this court entered stipulated decisions in docket nos and indicating that petitioner had overpayments in income_tax in the amounts of dollar_figure and dollar_figure respectively for and in date respondent mailed a check to petitioner in the amount of dollar_figure for the overpayment in tax plus interest for the tax_year ’ the record does not indicate whether a check was sent to petitioner for his overpayment nor is there any question before the court with respect to the overpayment petitioner neither endorsed nor negotiated the dollar_figure check in a letter dated date counsel for petitioner returned the check to respondent the letter requested that the overpayments be reapplied by the irs to those years for which deficiencies either have been proposed or assessed per the following instructions the letter then provided instructions as to how petitioner wanted the overpayments to be applied among several tax years particularly the letter directed that dollar_figure of the overpayment be applied to petitioner's tax_year one of the years before the court in this case respondent did not follow petitioner's instructions respondent did not reissue a refund check instead respondent the documentation submitted by the parties differs with respect to the date the check was issued and whether or not the check also included the overpayment for these differences are not material to the guestion before the court credited the overpayments from and to petitioner's tax_liability for the liability petitioner was not immediately informed of this action petitioner's case here involving his and tax years was settled as noted above in date respondent prepared a stipulated decision to reflect the parties' agreement and sent it to petitioner for his execution sometime during this process petitioner raised guestions regarding the application of the overpayment to his tax_year as he had earlier requested by letter dated date respondent advised that petitioner's date letter requesting application of petitioner's overpayments contained errors in calculation and informed petitioner's counsel that because of those errors irs had applied the overpayment to petitioner's tax_liability as well as to other years petitioner through counsel responded in a letter dated date that the date letter did not contain any errors in calculation and requested that irs apply the overpayments in accordance with petitioner's request respondent declined to do so petitioner declined to execute the proposed stipulated decision prepared by respondent for this case and instead prepared a stipulated decision that he forwarded to respondent the document prepared by petitioner recited the same provisions contained in respondent's stipulated decision with respect to the deficiencies additions to tax and increased interest but contained a paragraph that dollar_figure had been paid on date on the deficiency for which amount was not reflected in the agreed deficiency for respondent informed petitioner by letter dated date that respondent did not agree with the added stipulation and would not sign the decision document prepared by petitioner on date petitioner filed a motion characterized as a motion to compel computation for entry of decision pursuant to rule by order dated date the court filed petitioner's motion as a motion to compel computation for entry of decision because no opinion had been issued in this case respondent was ordered to file with the court a written response to petitioner's motion respondent filed a response to petitioner's motion based upon this response which recited the above facts the court denied petitioner's motion to compel computation for entry of decision further the court ordered petitioner to show cause why a decision should not be entered in this case in accordance with the decision document prepared by respondent since there is no dispute with respect to the deficiencies in tax additions to tax and increased interest for the and tax years in his response to the show cause order petitioner requests that the court enter a decision in the form he prepared or alternatively that the court enter a decision in the form prepared by respondent but also separately order respondent to apply dollar_figure of petitioner's overpayment to petitioner's tax_deficiency this court is a court of limited jurisdiction accordingly the court may only exercise jurisdiction to the extent expressly permitted or provided by statute see 95_tc_560 88_tc_1175 thus this court has jurisdiction to redetermine a deficiency if a notice_of_deficiency is issued by the commissioner and if a petition is filed timely by the taxpayer see rule a c 93_tc_22 90_tc_142 respondent issued a valid notice_of_deficiency and petitioner filed a timely petition therefore this court has jurisdiction to redetermine the deficiency or to determine an overpayment for each of the years at issue the parties have agreed to the amounts of the deficiencies the additions to tax and increased interest petitioner has not and does not now claim an overpayment for either year at issue instead petitioner contends that his return of the refund check was a deposit in the nature of a cash bond to be applied or credited to his tax_liability and that respondent did not properly apply the deposit in accordance with petitioner's instructions in his date letter in which the refund check was returned petitioner asks the court to enter a decision in the form he prepared or alternatively that the court enter a decision in the form prepared by respondent but separately order respondent to apply dollar_figure of petitioner's overpayment to petitioner's deficiency petitioner contends this court has jurisdiction to order the application of petitioner's overpayment to the tax_liability if the return of the refund check in was in the nature of a cash bond rather than a payment of tax relying on 100_tc_191 92_tc_749 and 41_tc_243 under sec_6402 the commissioner is expressly authorized to credit the amount of an overpayment against any_tax liability of the taxpayer see sec_6402 sec_6512 generally defines this court's jurisdiction to determine overpayments paragraph of that section serves to deny jurisdiction to this court to restrain or review any credit or reduction made by the secretary under sec_6402 see sec_6512 b ‘ sec_6512 was added by the taxpayer_relief_act_of_1997 tra publaw_105_34 111_stat_788 sec_6512 became effective on date see tra sec_1451 111_stat_1054 and is therefore applicable to this case pursuant to the authority conferred by sec_6402 respondent credited dollar_figure of the overpayment by petitioner of his taxes against his assessed and unpaid tax_liability for petitioner contends that respondent did not apply the overpayment according to his instructions in the date letter however sec_6512 clearly restricts the jurisdiction of this court to decide that matter because that would constitute a review of a credit made under sec_6402 our holding in this case is consistent with our holding in 110_tc_291 in that case the taxpayer agreed to the commissioner's determination for certain years before the court the present years' underpayments the commissioner and the taxpayer also agreed as to the overpayments for certain years not before the court the prior years' overpayments the taxpayer requested that the commissioner offset the prior years' overpayments against the present years' underpayments however the commissioner refunded to the taxpayer the prior years' overpayments including interest thereon calculated at the overpayment rate under sec_6621 the commissioner later mailed notices of tax due including interest calculated at the underpayment rate under sec_6621 and c for the present years' underpayments the taxpayer paid the present years' underpayments together with interest at the underpayment rate the taxpayer in the case pending before this court for the present years then claimed that the commissioner's failure to offset pursuant to sec_6402 caused the taxpayer to overpay interest for the years before the court the present years' overpayments the issue in winn-dixie stores inc was whether the commissioner abused his authority by failing to offset the prior years' overpayments against the present years' underpayments the commissioner argued that pursuant to sec_6512 b this court did not have jurisdiction to decide that matter the court agreed that under sec_6512 b the court does not have authority to restrain or review any credit or reduction made by the commissioner under sec_6402 however the court held that under sec_6512 this court has jurisdiction to find that there is a deficiency in tax or to find that there is no deficiency in tax and in either situation the court has jurisdiction to determine whether there has been an overpayment the court further pointed out that in connection with a deficiency determination the amount of interest on the present years' underpayments was affected because there is no net interest due for the period of mutual indebtedness if the commissioner exercises his authority to offset under sec_6402 see sec_6601 however there is net interest due if there is no offset net interest results in this instance because the rate for calculating interest on overpayments is less than the rate for calculating interest on underpayments see sec_6621 interest_paid can be determined as part of the overpayment because sec_6601 provides that interest shall be treated as a tax in winn-dixie stores inc the taxpayer had made payments of the tax deficiencies for the years before the court as well as the interest on such deficiencies the taxpayer claimed an overpayment of that interest the court held that the claim fell within its jurisdiction to determine an overpayment in this case there is no deficiency at issue nor is there a claim of overpayment by petitioner for the years and petitioner claims that an overpayment for a year not before the court should be credited to the deficiency for the year before the court the relief petitioner seeks is nothing more than a request for the review of a credit by the commissioner under sec_6402 it is not a request for the recovery_of an overpayment for the year accordingly this court has no jurisdiction to consider the relief petitioner seeks see 112_tc_46 therefore we hold that the court has no jurisdiction to order respondent to credit petitioner's deficiency with that portion of the overpayment requested by petitioner an appropriate order and decision will be entered
